IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                               December 02, 2014 Session

                        MARK MILLER v. ANNIE MILLER

                  Appeal from the Circuit Court for Davidson County
                     No. 09D2178      Phillip R. Robinson, Judge



              No. M2014-00281-COA-R3-CV           - Filed January 7, 2015


        Plaintiff/Appellee Mark Andrew Miller (“Father”) filed a petition for contempt
against Defendant/Appellant Annie Elizabeth Miller (“Mother”). After conducting a hearing,
the trial court found Mother guilty of two counts of criminal contempt. Mother appealed
asserting that the trial court lacked jurisdiction over the matter or, alternatively, that the
evidence did not support a finding that she acted willfully. Although we conclude that the
trial court had jurisdiction to adjudicate Father’s petition for contempt, we agree with Mother
that the contempt convictions should be overturned. We reverse.

   Tenn R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Reversed

A RNOLD B.G OLDIN, J., delivered the opinion of the Court, in which J. S TEVEN S TAFFORD,
P.J., W.S., and K ENNY A RMSTRONG, J., joined.

Cynthia Cheatham, Manchester, Tennessee, for the appellant, Annie Miller

Nathaniel H. Koenig, Nashville, Tennessee, for the appellee, Mark Miller (No brief filed)

                                         OPINION

                           I. Background and Procedural History

       This appeal arises out of a post-divorce criminal contempt proceeding in the Circuit
Court of Davidson County. The parties in this matter were divorced in Tennessee on
September 21, 2011. In addition to containing various provisions regarding the division of
the marital assets and debts, the awarding of alimony, and the awarding of attorney’s fees,
the final decree of divorce incorporated by reference a permanent parenting plan which
designated Mother as the primary residential parent for the parties’ two minor children.
Pursuant to the terms of the parenting plan, Mother was allowed 250 days of parenting time
per year, whereas Father was entitled to 115 days.

       After the parties divorced, Mother sought to relocate to Appleton, Wisconsin. On July
19, 2012, an agreed order was entered in the Circuit Court of Davidson County
acknowledging the parties’ agreement that Mother be allowed to relocate with the minor
children effective August 1, 2012. Later, on December 27, 2012, the trial court entered a
modified parenting plan in response to the parties’ agreement concerning Mother’s
relocation.1 Pursuant to the modified parenting plan, Mother was awarded 274 days of
parenting time per year, in contrast to Father’s awarded 91 days. As is of significance to this
appeal, the modified parenting plan allowed Father to exercise parenting time with the
children during their spring and summer vacations. Concerning the spring break visitation,
the modified plan provided specifically as follows:

                The Father shall have Spring Break every year with the Mother
                transporting the children to Nashville by 6:00 p.m. the first full
                day the children are out (whether it falls on a weekend or
                weekday) and the Mother picking the children up (by car or
                flight) before 12:00 noon on the day before school
                recommences.

Concerning the summer visitation, the modified plan provided:

                The Mother shall deliver the children to the Father in Nashville
                two (2) days after school lets out for the summer and the Father
                shall return them to the Mother sixteen (16) days before school
                starts. The Mother is awarded two (2) weekends during the
                summer being the first Friday in July and the following weekend
                and the first Friday in August and the following weekend at the
                Mother’s expense. Mother shall notify the Father if she intends
                to exercise this parenting time.

        Despite the schedule outlined in the parenting plan, Mother did not bring the children


        1
          Although the parenting schedule outlined in the order from December 27, 2012, is what is at issue
in this case, we note that the parenting plan was technically modified in two minor respects in early-to-mid
2013. On March 18, 2013, an agreed order was entered which slightly modified the time Mother would be
allowed to pick up the children at the end of the children’s visitation with Father in Nashville, and on May
9, 2013, another agreed order was entered reflecting the parties’ agreement as to particular exchange
locations for the minor children.

                                                    -2-
to visit with Father during his 2013 spring break and summer vacation parenting time. In
February 2013, while the children were in Wisconsin with Mother, a report was made to the
Winnebago County Department of Human Services (“Winnebago DHS”) alleging concerns
that Father had sexually abused and neglected the minor children. Winnebago DHS
commenced an investigation into the matter, and in March 2013, one of its social workers
wrote a letter, a copy of which was received by both parties, recommending that the
children’s visitation with Father be suspended until the investigation was closed. Based on
this letter and her fears of sending the children to be with Father, Mother did not bring the
children to visit with Father over the spring break holiday.

        Eventually, the investigation by the Winnebago DHS came to a conclusion. The
investigation did not result in a finding that the children were unsafe, but a narrative
assessment completed by a DHS social worker did indicate that the children had reported
incidents of neglect and inappropriate touching by Father. No direct action was taken
against Father. Before Father’s summer visitation with the minor children was to commence,
however, one of the children discussed during counseling his continued fear that Father
would touch him inappropriately. Soon thereafter, Mother moved for restraining orders in
Wisconsin, seeking to enjoin Father from having contact with the children. Mother originally
filed for injunctive relief on June 5, 2013, in Outagamie County, Wisconsin, and on the same
date, temporary restraining orders were entered against Father with respect to both minor
children. Attached to Mother’s petitions for injunctive relief was the narrative assessment
by the Winnebago DHS which described the children’s reports of abuse; it is worth noting
that the DHS report mentioned the existence of an established family court order in
Tennessee. Also attached to Mother’s petitions was a letter from a therapist of one of the
children, wherein the therapist relayed that one of the minor children had expressed fear to
her at the thought of being left alone with Father. On June 18, 2013, the Circuit Court in
Outagamie County dismissed Mother’s requests for injunctive relief and noted that such
requests must properly lie in Winnebago County where Mother and the children resided.

        As it turns out, Mother had already filed petitions for injunctive relief in Winnebago
County on June 11, 2013. Like the petitions filed in Outagamie County, the petitions filed
in Winnebago County had the DHS narrative assessment and the children’s therapist’s letter
as attached exhibits. On the same date that her Winnebago County petitions were filed, the
Circuit Court judge granted Mother’s applications for temporary restraining orders, appointed
a guardian ad litem, and set the matters for hearing. Pursuant to the restraining orders, Father
was ordered to avoid contact with the minor children. During the pendency of the Wisconsin
proceedings, the Winnebago County Circuit Court entered orders denying Father’s attempt
to dismiss the child abuse restraining order actions. Specifically, in orders dated August 1,
2013, the Winnebago County Circuit Court found that “[t]he minor children and mother have
resided in the State of Wisconsin for more than six months. Therefore, Wisconsin is

                                              -3-
presently the home state for the minor children of the parties. Substantial information
concerning the children is available in Wisconsin.” Mother’s injunction actions were
ultimately dismissed by the Winnebago County Circuit Court in September 2013 for failure
to meet the applicable burden of proof.2

        On June 14, 2013, Father filed a “Petition for Contempt and Modification” in the
Circuit Court of Davidson County. The petition alleged that the children’s spring break that
year had commenced on March 24, 2013, and that Mother had failed to bring the children to
visit with Father for his scheduled parenting time. The petition further alleged that Mother
was required to bring the children to Nashville for Father’s summer parenting time two days
after school ended and claimed that although school had ended on June 5, 2013, Mother had
not yet transported the children to visit Father. From Father’s perspective, Mother’s failure
to bring the children for Father’s spring and summer visitation constituted acts of “willful
and wanton” contempt in violation of the Davidson County court’s December 27, 2012 order.
In his prayer, Father asked that Mother be found guilty on two counts of criminal contempt.
Within Father’s petition, reference was made to the then-pending Wisconsin injunction
proceedings, and subsequent to the filing of the petition, Father filed a motion requesting that
the trial judge in Davidson County contact the Circuit Court judge3 in Wisconsin.

       On August 2, 2013, Mother moved to dismiss Father’s petition for contempt and
modification, noting that she had obtained a temporary restraining order against Father from
the Circuit Court in Wisconsin. A memorandum in support of her position was filed on
August 14, 2013, and on the same date, Mother filed certified copies of certain pleadings
from the courts of Wisconsin.4 Mother also filed a response to Father’s motion for a
telephonic conference, wherein Mother requested that the parties have an opportunity to
participate in any communication between the Tennessee and Wisconsin courts.

     The trial court denied Mother’s motion to dismiss on November 7, 2013, and on
December 20, 2013, Mother filed a response to Father’s petition. The hearing on Father’s



        2
          We note that in addition to the injunction actions, Mother filed a notice of registration of the
Tennessee divorce decree in the Winnebago County Circuit Court on June 21, 2013. Father objected to the
registration of the Tennessee judgment in Wisconsin on July 17, 2013.
        3
         Father’s motion referenced that petitions had been filed in Outagamie County but listed the
“Honorable Judge Woldt” as the judge whom the Davidson County court should contact. Based on certified
copies of certain pleadings from the Wisconsin proceedings which were filed with the trial court below, we
note that Judge Woldt is the Circuit Court judge in Winnebago County.
        4
            Mother filed additional certified copies of Wisconsin court records on December 19, 2013.

                                                     -4-
petition for contempt finally took place on January 9 and 10, 2014.5 After denying an oral
motion to dismiss6 made by Mother’s counsel at the commencement of the hearing, the
Davidson County Circuit Court heard proof from both sides.

        Father’s testimony tracked the allegations he made against Mother in the petition for
contempt. He stated that the children were not transported to be with him over spring break
in 2013 and further stated that he did not receive the children two days after school let out
for summer that year, as was provided for in the Court’s order. After Mother did not appear
with the children for the summer visitation period, Father stated “it was apparent to me at that
point that she and the children were not going to be coming, because I became aware that
there had been civil suits filed in Wisconsin.” Concerning the time period of his scheduled
spring break visitation, Father acknowledged that, by March 25, 2013, he had received the
letter from the Winnebago DHS recommending that his visitation with the children be
suspended.

        Mother’s first witness was Megan Wendt (“Ms. Wendt”), a former social worker for
the Winnebago DHS from May 2009 to August 2013. Ms. Wendt participated in the hearing
by telephone. Ms. Wendt testified that she became involved with the parties’ children due
to a referral to the Winnebago DHS which involved allegations of sexual abuse and neglect.
She stated that she could verify that Mother had not made the referral. In describing her
involvement in the case, Ms. Wendt testified that she made contact with Mother and the
children once the referral had been assigned to her. She revealed that during forensic
interviews for which she was present, the children made statements about being left
unattended by Father. She further indicated that both children were fearful of going to spend
time with Father and that one of the children had discussed Father inappropriately touching
him. As a result of the disclosures made by the children, Ms. Wendt testified that she wrote
a letter on or about March 22, 2013, recommending that Father’s parenting time be
suspended. This was the same letter that Father acknowledged receiving on March 25, 2013.
Ms. Wendt stated that she wrote the letter because she had concerns at that time about the
children visiting Father during the 2013 spring break period.

        Mother’s next witness was Scott Metz (“Mr. Metz”), her attorney in the Wisconsin
proceedings. Like Ms. Wendt, Mr. Metz participated in the hearing by telephone. Mr. Metz
testified that Mother initially came to see him in January 2013. He indicated that Mother


        5
        The hearing was limited to the contempt issues and did not concern Father’s petition for
modification.
        6
         The oral motion made at the hearing was based on Father’s alleged failure to notify the Mother of
the specific dates and times of the charged contempts.

                                                   -5-
came to him with concerns that she needed a Wisconsin attorney due to the fact that she had
been living in Wisconsin for some time at that point. According to his testimony, Mr. Metz
advised Mother that Tennessee had ongoing jurisdiction, but he did recommend that they
register the Tennessee orders in Wisconsin. Mr. Metz indicated that there were no
allegations of sexual abuse concerning the Father when he first met with Mother but noted
that when a report was made about Father’s inappropriate touching, he assisted Mother with
that investigation. He further acknowledged that as the children’s 2013 spring break had
approached, he and Mother had discussed whether she should send the children to visit with
Father. Specifically, Mr. Metz testified that he and Mother had discussed that she “ought to
send the children to Tennessee” “unless Child Protective Services did something[.]” He
testified that after Mother received the March 2013 letter from Winnebago DHS and
consulted with him, she decided not to send the children for spring break. Mr. Metz testified
that the Child Protective Services investigation by the Winnebago DHS continued after
spring break but that the investigation did not result in a specific finding that something
happened in regards to the claims of abuse. Mr. Metz stated that the investigation essentially
found that one of the children reported inappropriate touching and that the child who reported
the touching would be referred to counseling. Mr. Metz further testified, however, that after
one of the minor children reiterated claims of sexual abuse while in counseling, he
recommended that Mother file a child abuse restraining order action in Wisconsin. Mr. Metz
described during his testimony how he originally filed for injunctive relief on behalf of
Mother in Outagamie County, but later filed for restraining orders in Winnebago County.
He noted that court officials in both counties granted temporary restraining orders. Mr. Metz
testified that the restraining order actions in Winnebago County were ultimately dismissed
when it was determined that Mother had not met her burden of proof. The Outagamie
County actions, he noted, had previously been dismissed for being commenced in an
improper county. When the trial judge in Davidson County asked Mr. Metz during the
contempt hearing if he had considered taking advantage of the emergency jurisdiction
provision of Wisconsin’s version of the Uniform Child Custody Jurisdiction and
Enforcement Act, Mr. Metz conceded he had not.

        After the testimony of Mr. Metz was concluded, Mother testified at the hearing in
defense of the contempt charges brought against her. Mother testified that it never had been
her intention to disobey any order. When she was asked why she did not send the children
for their spring break visitation with Father, Mother stated that, given the information she
was provided, she did what she thought was the best thing to do in order to protect them.
She testified that she had feared for the safety of her children. With regard to the summer
visitation period, Mother agreed that Father’s visitation had been scheduled to begin on June
7, 2013, but because of the Wisconsin restraining orders, she testified that she believed she
was not allowed to take the children to visit Father. In her testimony, Mother emphasized
that she was not the individual who made the report to DHS in spring 2013.

                                             -6-
       On January 10, 2014, the trial court ruled from the bench and found Mother guilty of
two counts of criminal contempt for violating its order with respect to the Father’s spring
break and summer visitation. The court sentenced Mother to seven days in jail but stayed
execution on all but two days. These rulings were memorialized in an order entered on
January 27, 2014. Mother now appeals.7

                                             II. Issues Presented

        The issues raised by Mother8 on appeal, as stated in her brief, are as follows:

                   1. Did the trial court maintain personal jurisdiction 9 when the children had
                   lived in Wisconsin for over a year and their only connection to Tennessee was
                   visitation with their Father during summers and holidays?
                   2. Did the trial court err in finding the Mother in contempt for failing to
                   produce the children for spring break visitation to the Father during a child
                   abuse investigation related to his alleged abuse of the children and after
                   Wisconsin authorities issued a letter advising against visitation?
                   3. Did the trial court err in finding the Mother in contempt when she failed to
                   produce the children for summer visitation while under a protective order from
                   Wisconsin preventing all contact between the Father and the children?

                                          III. Standard of Review

        In reviewing any findings of fact by the trial court, our review is de novo “upon the
record of the trial court, accompanied by a presumption of the correctness of the finding,
unless the preponderance of the evidence is otherwise.” Tenn. R. App. P. 13(d). We review
a trial court’s conclusions on questions of law de novo, but no presumption of correctness


        7
         We note that Father’s modification petition had not been heard at the time Mother appealed the trial
court’s order finding her in contempt. This fact, however, does not prevent the contempt order from being
considered final and appealable. “‘[A] judgment of contempt . . . becomes final upon the entering of
punishment therefor . . . and is thus appealable as of right under Rule 3 T.R.A.P.’” Moody v. Hutchison, 159
S.W.3d 15, 30–31 (Tenn. Ct. App. 2004) (quoting State v. Green, 689 S.W.2d 189, 190 (Tenn. Crim. App.
1984)).
        8
            Father did not file a brief in this matter, nor did he appear at oral argument in this cause.
        9
         Although Mother questions whether Tennessee had personal jurisdiction in this case, we perceive
the thrust of her argument as questioning whether Tennessee had subject matter jurisdiction over Father’s
petition under the Uniform Child Custody Jurisdiction and Enforcement Act.

                                                        -7-
attaches to the trial court’s legal conclusions. Bowden v. Ward, 27 S.W.3d 913, 916 (Tenn.
2000).

       “The concept of subject matter jurisdiction implicates a court’s power to adjudicate
a particular type of case or controversy.” Staats v. McKinnon, 206 S.W.3d 532, 541–42
(Tenn. Ct. App. 2006) (citations omitted). “The existence of subject matter jurisdiction
depends on the nature of the cause of action and the relief sought.” Id. at 542. The parties
cannot confer jurisdiction “by appearance, plea, consent, silence, or waiver.” Id. The
question of whether subject matter jurisdiction exists may be raised at any time by the parties
or by the court sua sponte. Gillespie v. State, 619 S.W.2d 128, 129 (Tenn. Ct. App. 1981).
Because a determination of whether subject matter jurisdiction exists is a question of law,
our review is de novo, without any presumption of correctness. Northland Ins. Co. v. State,
33 S.W.3d 727, 729 (Tenn. 2000).

       “Criminal contempts . . . are intended to preserve the power and vindicate the dignity
and authority of the law, and the court as an organ of society.” Black v. Blount, 938 S.W.2d
394, 398 (Tenn. 1996). To establish a criminal contempt claim based on a party’s failure to
comply with a court order, four elements must be established: (1) the order alleged to have
been violated must be “lawful”; (2) the order alleged to have been violated must be clear,
specific, and unambiguous; (3) the person alleged to have violated the order must have
actually disobeyed or otherwise resisted the order; and (4) the person’s violation of the order
must be “willful”. See Furlong v. Furlong, 370 S.W.3d 329, 336 (Tenn. Ct. App. 2011);
Konvalinka v. Chattanooga-Hamilton County Hosp. Auth., 249 S.W.3d 346, 354–55 (Tenn.
2008). “Persons charged with criminal contempt are presumed innocent, and the State must
prove them guilty beyond a reasonable doubt.” Thigpen v. Thigpen, 874 S.W.2d 51, 53
(Tenn. Ct. App. 1993) (citations omitted). On appeal, however, persons convicted of
criminal contempt lose their presumption of innocence. Id. (citation omitted). Findings of
guilt shall only be set aside when the evidence is insufficient to support the finding of
contempt beyond a reasonable doubt. See Tenn. R. App. P. 13(e).

                                       IV. Discussion

       As we perceive it, this appeal presents two primary issues for our review. One, we
must determine whether the trial court properly exercised jurisdiction over Father’s criminal
contempt petition. Second, we must determine whether the evidence supports the trial
court’s findings of contempt. We will address the jurisdictional question first.

                                         Jurisdiction

       On appeal, Mother takes issue with the fact that the Davidson County Circuit Court

                                              -8-
exercised jurisdiction over Father’s contempt petition. In her brief, she points out that the
children have lived in Wisconsin since August 2012 and notes that Wisconsin is where the
children’s schools and counseling services are located. She further notes that Wisconsin is
where the initial abuse investigation was commenced and emphasizes that the Winnebago
Circuit Court made a finding evidencing an intent to exercise jurisdiction over the children
and the parties. As Mother sees it, Father’s mere presence in Tennessee is not enough to
give Tennessee ongoing, continuing jurisdiction to adjudicate this matter.

        There is no disputing that the Wisconsin court entered an order evidencing its intent
to exercise jurisdiction over the children and the parties. Likewise, there is no disputing that
the trial judge in Davidson County provided his assent to the conclusion that Wisconsin is
now the home state of the children. In his November 7, 2013, “Order on Jurisdiction” which
denied Mother’s motion to dismiss Father’s petition, the trial judge acknowledged that
“Wisconsin . . . rightly declared itself to be the children’s current home state as the children
have lived in that state for at least six consecutive months prior to the filing of the Father’s
petition.” Nevertheless, we hold that neither Wisconsin’s involvement in this case, nor a
finding that it is the home state of the parties’ children negates the jurisdictional authority the
Davidson County Circuit Court exercised to find Mother in contempt.

       In reaching this conclusion, we must emphasize that the trial court adjudicated
Father’s petition for contempt, not his petition for modification. As such, even if we were
inclined to agree with Mother’s contention that Tennessee no longer has jurisdiction under
the Uniform Child Custody Jurisdiction and Enforcement Act (“UCCJEA”) to exercise
authority over the children and make determinations concerning their custody, such a finding,
by itself, would not put the legitimacy of the Davidson County Circuit Court’s contempt
rulings in question. In Adams v. Cooper, the Middle Section of this Court noted that “[o]ur
supreme court has observed that a court which loses jurisdiction to modify custody
‘seemingly’ retains jurisdiction to enforce its unmodified custody order through contempt.”
Adams v. Cooper, No. M1999-02664-COA-R3-CV, 2000 WL 225573, at *7 n.11 (Tenn. Ct.
App. Feb. 29, 2000) (citing Marcus v. Marcus, 993 S.W.2d 596, 603 n.13 (Tenn. 1999).
Moreover, in the recent decision of Heilig v. Heilig, we noted that even if a Tennessee court
would no longer have jurisdiction to modify a child custody order, it could still enforce the
order in a contempt proceeding when no other court had assumed jurisdiction to enter a
contrary order. Heilig v. Heilig, No. W2013-01232-COA-R3-CV, 2014 WL 820605, at *5
(Tenn. Ct. App. Feb. 28, 2014).

      In this matter, the record reflects that Tennessee’s custody determination was the only
custody determination that existed at the time Mother was found to be in contempt. Although




                                                -9-
the Wisconsin court had previously asserted jurisdiction10 to enter temporary restraining
orders against the Father, these custody determinations11 were dissolved several months
before the contempt hearing. Very simply, no contrary custody order was properly in place
at the time Tennessee’s custody order was enforced by the Davidson County Circuit Court
judge. Again, even if we were to agree with Mother that Tennessee had lost modification
jurisdiction as to child custody, we find it properly exercised jurisdiction as to Father’s
contempt petition.

        Despite this conclusion, our review of this case has led to some troubling findings
regarding the role played by both the Wisconsin and Tennessee courts with respect to this
matter. In a number of distinct, yet related respects, we find that the circuit courts in both
states fell short of their duties under the UCCJEA. These shortcomings are worthy of
comment here, because had they not occurred, the dispute between the parties regarding
Father’s summer visitation period could have potentially been avoided.

        The UCCJEA governs jurisdiction among the states over child custody proceedings.
Button v. Waite, 208 S.W.3d 366, 369 (Tenn. 2006). It remains “the exclusive source for the
ground rules for exercising jurisdiction to modify another state’s child custody
determination.” Staats, 206 S.W.3d at 547. Under Tennessee’s version of the UCCJEA, the
fact that the home state12 of the parties’ children has changed is not ultimately dispositive of
whether jurisdiction exists in a given state to modify a child custody determination made in
accordance with the UCCJEA. As it was explained by the Middle Section of this Court:

                 A state that has made or modified a child custody determination


        10
          Although we would not dispute that the Outagamie and Winnebago Circuit Courts in Wisconsin
had jurisdiction to enter temporary restraining orders pursuant to the emergency jurisdiction provision under
Wisconsin’s version of the UCCJEA, we are skeptical that the Wisconsin courts properly exercised their
judicial authority pursuant to such a limited jurisdictional basis.
        11
          Under Wisconsin’s version of the UCCJEA, a “‘Child custody determination’ means a judgment,
decree, or other order of a court providing for the legal custody, physical custody, or visitation with respect
to a child. The term includes a permanent, temporary, initial, and modification order.” Wis. Stat. Ann. §
822.02. A substantially identical definition is provided for in Tennessee’s version of the UCCJEA. See
Tenn. Code Ann. § 36-6-205 (2014). This Court has previously noted that a temporary restraining order may
qualify as a “child custody determination” under the UCCJEA. See Jones v. Taylor, No. M2005-02772-
COA-R10-CV, 2006 WL 2450273, at *7 (Tenn. Ct. App. Aug. 21, 2006) (noting that a temporary restraining
order enjoining interference with a Father’s custody qualified as a “child custody determination”).
        12
          Under the UCCJEA, the “home state” “means the state in which a child lived with a parent or a
person acting as a parent for at least six (6) consecutive months immediately before the commencement of
a child custody proceeding.” Tenn. Code Ann. § 36-6-205 (2014).

                                                     -10-
              . . . retains exclusive, continuing jurisdiction over the
              determination until one of two things occurs. First, a state loses
              exclusive, continuing jurisdiction if a court of that state
              determines that neither the child nor the child and at least one
              parent or person acting as a parent continues to have a
              significant connection with the state and that substantial
              evidence concerning the child’s care, protection, training, and
              personal relationships is no longer available in the state.
              Second, a state loses exclusive, continuing jurisdiction if a court
              of any state determines that “the child, the child’s parents, and
              any person acting as a parent do not presently reside” in the
              state.
Staats, 206 S.W.3d at 548 (internal citations omitted).

        Wisconsin’s version of the UCCJEA contains substantially similar provisions.
Mirroring Tennessee Code Annotated § 36-6-218, Wisconsin Statutes Annotated § 822.23
provides that a Wisconsin court may not modify a child custody determination made by a
court of another state unless it has jurisdiction to make an initial determination and one of
the following applies: (1) the court of the other state determines it no longer has exclusive,
continuing jurisdiction or that Wisconsin would be a more convenient forum or (2) a
Wisconsin court or a court of the other state determines that the child, the child’s parents, and
all persons acting as parents do not presently reside in the other state. Wis. Stat. Ann. §
822.23. Although Wisconsin’s version of the UCCJEA provides for temporary emergency
jurisdiction, such jurisdiction is only available if the child is present in the state “and the
child has been abandoned or it is necessary in an emergency to protect the child because the
child, or a sibling or parent of the child, is subjected to or threatened with mistreatment or
abuse.” Wis. Stat. Ann. § 822.24; Tenn. Code Ann. § 36-6-219 (2014) (same).

        When the Wisconsin courts enjoined Father from having contact with the children by
entering temporary restraining orders, they necessarily modified the child custody
determination of the Davidson County Circuit Court. It is important to note that at the time
the restraining orders were entered, neither of the circumstances outlined in Wisconsin
Statutes Annotated § 822.23(1) and (2) were established such that a Wisconsin court would
have had authority to permanently modify the Tennessee child custody determination. No
Tennessee court had determined that it no longer had exclusive, continuing jurisdiction or
that a Wisconsin court would be a more convenient forum, and no court in either state had
determined that the children and their parents all presently resided outside of Tennessee.
Absent the establishment of such judicial determinations, the Wisconsin courts had no basis
for jurisdiction other than on an emergency basis. See Wis. Stat. Ann. § 822.23. If the
Wisconsin courts were not operating under this jurisdictional understanding when they

                                              -11-
entered the temporary restraining orders against Father, they were in error. In this vein, we
note that the Wisconsin courts were specifically alerted to the existence of a child custody
determination in Tennessee. As already indicated, Mother attached the narrative assessment
completed by Winnebago DHS to each of her petitions for injunctive relief; this DHS report,
which was incorporated into the petitions by reference, clearly mentioned the existence of
an established family court order in Tennessee.

        Although we are certainly skeptical of whether the Wisconsin courts entered the
temporary restraining orders against Father under the auspices of temporary emergency
jurisdiction13 , it is clear that was the only proper basis for exercising jurisdiction in
Wisconsin. Moreover, it is clear that the Wisconsin courts did not comply with their
responsibilities under the temporary emergency jurisdiction provision of the UCCJEA.
Under Wisconsin’s version of that provision, which is codified at Wisconsin Statutes
Annotated § 822.24, certain judicial communication duties are imparted on trial judges upon
learning that a court of another state has entered a child custody determination:

                (3) If a previous child custody determination is entitled to be
                enforced under this chapter, or a child custody proceeding has
                been commenced in a court of a state having jurisdiction under
                ss. 822.21 to 822.23, any order issued by a court of this state
                under this section shall specify in the order a period that the
                court considers adequate to allow the person seeking an order to
                obtain an order from the state having jurisdiction under ss.
                822.21 to 822.23. The order issued in this state remains in
                effect until an order is obtained from the other state within the
                period specified or until this period expires.

                (4) A court of this state that has been asked to make a child
                custody determination under this section, upon being informed
                that a child custody proceeding has been commenced in, or that
                a child custody determination has been made by, a court of a
                state having jurisdiction under ss. 822.21 to 822.23, shall
                immediately communicate with the other court. A court of this


        13
          While testifying telephonically at the contempt hearing in Davidson County, Mother’s Wisconsin
counsel conceded that he had not considered taking advantage of the emergency jurisdiction provision of
Wisconsin’s version of the UCCJEA. Moreover, we note that the findings by the Winnebago County Circuit
Court judge seem to reflect an intent to assert primary jurisdiction over all child custody matters pertaining
to the parties. Perhaps this is not the case, but the language used in the orders entered by the Winnebago
County Circuit Court on August 1, 2013, seem to bolster this conclusion.

                                                    -12-
             state that is exercising jurisdiction under ss. 822.21 to 822.23,
             upon being informed that a child custody proceeding has been
             commenced in, or that a child custody determination has been
             made by, a court of another state under a statute similar to this
             section, shall immediately communicate with the court of that
             state to resolve the emergency, protect the safety of the parties
             and the child, and determine a period for the duration of the
             temporary order.
Wis. Stat. Ann. § 822.24.

        We see nothing in the record transmitted to us indicating that the Wisconsin courts
communicated with the Davidson County Circuit Court as was required by the statute.
Mother’s petitions for injunctive relief gave notice that a prior child custody determination
had been made in Tennessee, and despite Wisconsin’s ability to enter restraining orders to
protect the children on an emergency basis, the statute clearly calls for cooperation between
jurisdictions so as to prevent a state that exercises emergency jurisdiction from usurping the
claimed jurisdiction of another state. Had communication occurred between Wisconsin and
Tennessee, any number of possibilities could have resulted. For instance, the entire basis for
Father’s contempt petition concerning the missed summer visitation could have been altered.
We have already discussed the fact that Father’s summer visitation with the children was to
begin on June 7, 2013. The original restraining orders in Outagamie County were entered
on June 5, 2013. Had communication taken place immediately, the Tennessee court may
have perhaps entered a restraining order of its own, pending further inquiry into Mother’s
allegations. Whether the Wisconsin courts intended to act pursuant to the UCCJEA’s
emergency jurisdiction provision is ultimately of no moment; we simply note that temporary
emergency jurisdiction was the only basis for exercising authority over the children and that
the Wisconsin courts abdicated their communication duties under the corresponding statute.

      We likewise fault the Davidson County Circuit Court for failing to fulfill its duties
under Tennessee’s version of the UCCJEA’s temporary emergency jurisdiction provision.
Pursuant to Tennessee Code Annotated § 36-6-219(d), the Davidson County court also had
communication duties which it was required to carry out. In part, that section provides as
follows:

              A court . . . which is exercising jurisdiction pursuant to §§ 36-6-
              216–36-6-218, upon being informed that a child custody
              proceeding has been commenced in, or a child-custody
              determination has been made by, a court of another state under
              a statute similar to this section shall immediately communicate
              with the court of that state to resolve the emergency, protect the

                                             -13-
                   safety of the parties and the child, and determine a period for the
                   duration of the temporary order.

Tenn. Code Ann. § 36-6-219(d) (2014).

        In this case, there is nothing in the record indicating that the Davidson County Circuit
Court communicated with the Wisconsin courts concerning the restraining orders that had
been entered against Father. Father’s petition for contempt and to modify specifically
referenced the Wisconsin proceedings, and although we are not sure when the Davidson
County trial judge reviewed Father’s petition for the first time, the court was clearly aware
of it on September 19, 2013, when it held a hearing on Mother’s motion to dismiss. Pursuant
to Tennessee Code Annotated § 36-6-219(d), the court was required to “immediately
communicate” with the Wisconsin court concerning the temporary restraining orders that had
been entered there. We note that at the contempt hearing in this case, the Davidson County
Circuit Court judge specifically commented that “the only basis [he] saw for the Wisconsin
Court having jurisdiction would be the emergency jurisdiction of the UCCJEA.” Whatever
merits the Davidson County Circuit Court judge may have given to the apparent exercise of
such jurisdiction, he was required under Tennessee Code Annotated § 36-6-219(d) to
immediately communicate with the foreign jurisdiction upon being informed of it.

        The communication duties mandated by the UCCJEA are significant duties, and they
should not be given short shrift by the courts who are directed to follow them. The courts
from both states involved in this dispute did not properly heed what was required of them by
statute. Although it is possible that the Davidson County court may have not been made
aware of the Wisconsin proceedings until after Father’s originally scheduled summer
visitation had passed, the Wisconsin proceedings were clearly commenced prior to the time
Mother was obligated to transport the children to Nashville.14 Had the Wisconsin courts
properly recognized their jurisdictional footing and concomitantly fulfilled their
communication duties under Wisconsin Statutes Annotated § 822.24, this entire matter could
have potentially been avoided, at least insofar as it concerns the summer visitation period.

       With respect to the Davidson County Circuit Court’s involvement in child custody
proceedings between these parties going forward, we note that it can always communicate
with a court of another state when proceedings under the UCCJEA have been initiated.15


        14
             The filing in Outagamie County occurred on June 5, 2013.
        15
          We note that the court must always communicate with courts in foreign jurisdictions under certain
specified circumstances. See, e.g., Tenn. Code Ann. § 36-6-219(d) (requiring immediate communication
when learning of emergency proceeding commenced in another state); Tenn. Code Ann. § 36-6-221(b)

                                                    -14-
Tenn. Code Ann. § 36-6-213 (2014). If it determines that “it is an inconvenient forum under
the circumstances and that a court of another state is a more appropriate forum[,]” it may
decline to exercise its jurisdiction. Tenn. Code Ann. § 36-6-222 (2014). Of course, in order
for Tennessee to retain continuing jurisdiction in the first place, the children must have a
significant connection with the state and substantial evidence must be available in Tennessee
concerning the children’s care, protection, training, and personal relationships. Tenn. Code
Ann. § 36-6-217 (2014). Any determination by the trial court that it has exclusive,
continuing jurisdiction is always subject to our review on appeal. See Graham v. Graham,
No. E2008-00180-COA-R3-CV, 2009 WL 167071, at *6 (Tenn. Ct. App. Jan. 26, 2009)
(determining that the judgment of the trial court was void by concluding that a mother and
her children lacked a significant connection with Tennessee and that substantial evidence was
no longer available in the state concerning the children).

                                The trial court’s contempt findings

        Despite our conclusion that the Davidson County Circuit Court had jurisdiction to
adjudicate Father’s petition for contempt, it is still necessary to determine whether the
evidence supports the trial court’s findings holding Mother in criminal contempt. Having
carefully reviewed the evidence, we respectfully conclude that the contempt findings were
in error. Specifically, we are of the opinion that the evidence is insufficient to support the
trial court’s findings that Mother’s violations of its order were willful.

       As we have already noted, in order to establish a criminal contempt claim based on
a party’s failure to comply with a court order, the person’s violation of the order must be
“willful.” See Furlong, 370 S.W.3d at 336; Konvalinka, 249 S.W.3d at 354–55. Although
willfulness in the context of a civil contempt proceeding is identified by acts that are the
product of free will rather than coercion, “[i]n the criminal context, a willful act is one
undertaken for a bad purpose.” Konvalinka, 249 S.W.3d at 357 (citations omitted); see also
Mobley v. Mobley, No. E2012-00390-COA-R3-CV, 2013 WL 1804189, at *18 (Tenn. Ct.
App. Apr. 30, 2013) (citation omitted). In this case, there is no dispute that Mother violated
the order of the Davidson County Circuit Court. She did not bring the children to visit Father
during their spring break, and she failed to transport the children to Nashville for Father’s
summer visitation. The evidence adduced at trial, however, does not support the conclusion
that Mother acted with a bad purpose.

       With respect to the spring break period, it is important to emphasize that Mother had
received a letter from Winnebago DHS immediately prior to spring break recommending that


(requiring a stay of proceedings and communication with court of another state upon learning that a child
custody proceeding has been commenced in that foreign jurisdiction).

                                                  -15-
Father’s visitation be suspended. During the contempt hearing, Mother testified that she did
not send the children to visit Father because she thought she was doing the best thing she
could do in light of the information she had received. She testified that she had feared for
the safety of the children and stated that it had never been her intention to disobey any order.

        Mother’s testimony indicates that she did not intend to flaunt the orders of the
Davidson County court. Rather, it merely reflects that she had concerns about sending the
children to be with Father in light of the recommendations made by the Winnebago DHS.
Although in the future we would certainly direct Mother to secure relief from the courts
before unilaterally deviating from the mandated parenting schedule, the evidence in this case
is not indicative of a bad purpose. Mother even testified that she was not the individual who
made the initial report to DHS, an assertion which was confirmed through the testimony of
Ms. Wendt.

       With respect to the summer visitation period, we note that visitation with the children
was ostensibly subject to the temporary restraining orders from the Wisconsin proceedings.
Although the Wisconsin courts should have discerned their proper jurisdictional footing from
the outset of Mother’s injunction actions and immediately communicated with the Davidson
County Circuit Court, it remains a fact that Father was subject to no-contact orders during
the pendency of his summer visitation. Mother’s reliance on these orders is not indicative
of a bad purpose.
                                       V. Conclusion

       Although we do not find that the trial court erred in asserting jurisdiction over Father’s
petition for contempt, we conclude that the evidence does not support the findings of
criminal contempt that were made against Mother. Simply put, the evidence does not support
a finding that Mother acted willfully in failing to comply with the spring break and summer
parenting schedule. The Davidson County Circuit Court’s order finding Mother in criminal
contempt is hereby reversed. Costs on appeal are assessed against the Plaintiff/Appellee,
Mark Andrew Miller, for which execution shall issue if necessary.

                                                     _________________________________
                                                     ARNOLD B. GOLDIN, JUDGE




                                              -16-